DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Jin et al. (US 2019/0340793) discloses in Fig. 8 the apply deep learning model to reconstruct the PET image, 808 based on the acquiring initial PET imaging data, 802 and acquire CT imaging data , 804 . [0044] At 808, a PET image is reconstructed by applying a deep-learning trained model using the initial PET imaging data and CT imaging data (e.g., a deep-learning trained model as discussed in connection with process flow 500 and/or method 600).  For example, the model may include a sequence of two or more convolutional blocks.  The first block may use the initial PET imaging data and the CT data to produce a first output.  Each subsequent block may use the initial PET imaging data and the output from the preceding block to generate an output.  After the entire sequence has been used, the reconstructed image may be displayed or otherwise provided to a practitioner for use in providing a diagnosis.
The closest prior art, Zhu et al. (US 2017/0061629) discloses system and method for image calibration in which the [0004] In one respect, a CT image and/or an MRI image may be combined with a PET image to provide a relatively thorough information of the tested subject.  Also, in another respect, methods and apparatus may be provided to compare results of two or more medical image scans acquired at different time points, which may enable an accurate analysis of the changes in, for example, a lesion area.  Such methods and apparatus may facilitate the interpretation of the images, and increase the accuracy of the diagnosis, see, paragraph [0040], [0040] In some embodiments, the scanning gantry 110 of the scanning 
may represent a combination of different imaging systems.
The closest prior art, Hooper et al. (US 2020/0311932) disclose synthetic medical image generation in which paragraph [0039], neural networks to synthesize PET images based on a source PET scan, where the source PET scan was taken of a patient administered with a first imaging agent, and the synthesized PET image is a predicted scan of the organ or body of interest as if the patient had been injected with a second, different imaging agent.  In numerous embodiments, the neural networks may include the GAN architecture and the U-Net architecture.  In a variety of embodiments, the PET scans (both source and synthesized) are dynamic, and therefore include a series of images collected over time post-imaging agent injection.  However, in numerous embodiments, PET scans are a single, static image.  As such, "PET scan(s)" and "PET image(s)" are to be understood as equivalent, and can refer to either a static PET image or a dynamic series of PET images.  In many embodiments, other medical scans, such as, but not limited to, MRI and CT scans, can be used to augment processes for synthesizing PET scan images.
But, the closest prior arts, alone or in combination, fail to explicitly disclose synthesizing images as claimed, specifically the second image including a third region, the third region including a representation of the first portion of the subject, and the second image lacking a representation of the second portion of the subject; and generating, based on the first image and the second image, a synthesized second image using the trained machine learning model, wherein the synthesized second image includes a fourth region and the third region, the fourth region including a representation of the second portion of the subject, and the third region including a representation includes the first portion of the subject, render the claims 1 and 13 allowable over prior arts. Similarly, the closest prior arts, fail to explicitly disclose obtaining multiple groups of training samples, each group of the multiple groups of training samples corresponding to an object; and generating a trained machine learning model by training a machine learning model using the multiple groups of training samples, wherein for each group of the multiple groups of training samples includes a reference image and a pair of a first image and a second image of different modalities, the first image and the second image serve as an input of the machine learning model and the reference image serves as a desired output of the machine learning model during a training process of the machine learning model, the first image including a complete representation of the object, and the second mage including a partial representation of the object, and the reference image including a complete representation of the object corresponding to the second image, render the claim 14 allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/1/2021